Title: To George Washington from Thomas Randall, July 1789
From: Randall, Thomas
To: Washington, George



Sir
New York, July 1789

Among the offices to be created I learn are those of Naval Officer and Surveyor—as from my education and manner of life I feel myself competent to the exercise of those offices I am induced by the advice of friends—the diminution of an easy fortune by the war and the diversion of business from its antient channels to offer my name as a Candidate to either of them.
I do not mean sir, to urge any extraordinary merit from my sacrafices during our glorious revolution, I will only suggest that I am at present Master Warden of the port of New York and in the Habit from long experience of being acquainted with the maritime situation of this state and its vicinity.
As I have ever rendered myself independant by my own industry, I have perhaps as little inclination as ability to solicit the influence of office—and I would wish to intimate that as my son has already presented himself to your view in this manner, that although each candidate should rest on his own merits—that I would be willing to relinquish my pretensions to the publick consideration in his favor—whether to be sent abroad, or enabled to enjoy his country and home. I am sir With real respect—Your obedient and humble servant

Thos Randall

